Name: Council Regulation (EEC) No 2038/82 of 19 July 1982 amending Regulation (EEC) No 725/79 as regards the granting of financial support for demonstration projects in the field of energy savinge
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/8 Official Journal of the European Communities 28 . 7 . 82 COUNCIL REGULATION (EEC) No 2038/82 of 19 July 1982 amending Regulation (EEC) No 725/79 as regards the granting of financial support for demonstration projects in the field of energy saving THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The sole Article of Regulation (EEC) No 725/79 shall be replaced by the following : 'Sole Article Having regard to Council Regulation (EEC) No 1303/78 of 12 June 1978 on the granting of financial support for demonstration projects in the field of energy saving ('), and in particular Article 10 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas , by its Regulation (EEC) No 725/79 (5), the Council fixed the maximum amount of aid to be made available pursuant to Regulation (EEC) No 1303/78 ; Whereas it is appropriate to expedite the application of energy-saving technologies, processes and equip ­ ment, The amount estimated necessary to be granted pursuant to Regulation (EEC) No 1303/78 totals 81 million ECU for the whole of the four-year programme.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President K. OLESEN (') OJ No L 158 , 16 . 6 . 1978 , p . 6 . ( 2 ) OJ No C 280 , 30 . 10 . 1980 , p . 5 . (&lt;) OJ No C 125, 17 . 5 . 1982, p . 175 . ( 4) OJ No C 138 , 9 . 6 . 1981 , p . 1 . O OJ No L 93 , 12 . 4 . 1979 , p . 1 .